Citation Nr: 0112577	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
chagnes, lumbar spine.

2.  Entitlement to service connection for arthritis, right 
knee.

3.  Entitlement to service connection for arthritis, left 
knee.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for postoperative right shoulder dislocation, 
with osteoarthritis.

7.  Entitlement to a total disability rating based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This appeal arises from June 1997 and May 
1998 rating decisions of the Department of Veterans Affairs 
(VA), Nashville, Tennessee, regional office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that he has hearing loss, tinnitus, 
arthritis of both knees and his lumbar spine, all 
attributable to injuries suffered during his period of active 
duty in the mid-1960's.  The service medical records show a 
sprained left knee and perforated right ear drum, and that at 
the time of his discharge from service the veteran reported 
back problems associated with parachute jumps.  The RO denied 
the veteran's claims for service connection as not well-
grounded.  As the VCAA specifically struck down that basis 
for denying claims, the Board is of the opinion that the 
veteran should be given an opportunity to submit (preferably 
medical) evidence of treatment for the claimed disabilities 
in the years following service.  

Additionally, the Board notes that the veteran has not been 
provided with examinations to assess whether he currently has 
the claimed disabilities.  Since there is not currently 
sufficient medical evidence to decide the claims, the Board 
is of the opinion that VA examinations should be conducted in 
order to determine whether the veteran currently has hearing 
loss, tinnitus, and arthritis of the knees and lumbar spine, 
and whether any such pathology is related to the inservice 
complaints/injuries.  A current VA orthopedic examination of 
the veteran's service connected right shoulder disability 
should also be conducted.

The Board also notes that the veteran was apparently found 
disabled by the Social Security Administration (SSA) in the 
early 1990's.  The veteran representative has submitted 
copies, many of which are barely legible, of the veteran's 
SSA file.  However, the SSA decision itself, as well as all 
medical records considered by the SSA in the determination 
that the veteran was disabled are relevant evidence and must 
be obtained from that agency directly.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must make all the necessary 
arrangements in order to obtain copies of 
the disability decision and all the 
medical records considered by the SSA in 
its determination that the veteran was 
disabled.

3.  The RO should contact the appellant 
and inform him that in order to 
substantiate his claims he should attempt 
to provide information relating to any 
medical treatment for hearing loss, 
tinnitus, or knee and back problems in 
the years following service.  Any 
assistance required in obtaining any 
identified records should be provided.

4.  The RO should schedule the veteran 
for an examination by a VA audiologist to 
determine whether he currently has 
hearing loss and/or tinnitus.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should specifically provide 
an opinion as to whether any current 
hearing loss or tinnitus is related to 
the perforated right ear drum noted 
during service in 1966.  The report of 
examination should include complete 
rationale for the conclusions reached.

5.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine whether he currently has 
arthritis of the knees and lumbar spine, 
and to assess the current extent of his 
service connected right shoulder 
disability.  The entire claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests, including X-rays of the knees, 
lumbar spine, and right shoulder, are to 
be conducted.  The examiner should 
specifically provide an opinion as to 
whether any current arthritis of the 
knees and lumbar spine is related to the 
left knee sprain or low back complaints 
noted during service.  Additionally, all 
current right shoulder pathology should 
be reported, with ranges of motion noted 
including any functional loss associated 
with the service connected postoperative 
right shoulder dislocation with 
osteoarthritis.  The report of 
examination should include complete 
rationale for the conclusions reached.

6.  Thereafter, the RO should 
readjudicate the appellant's claims, on 
the merits.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

Consideration of the issue of entitlement to a total 
disability rating based on individual unemployability is 
hereby deferred pending the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




